DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received September 14, 2020.  Claims 52-69 are currently pending and under examination. 
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.
It is noted that previous Office Actions have indicated that “substitutions in positions 49, 104, and 166 compared to SEQ ID NO: 1 are free of the prior art” (see most recently in Office Action mailed March 13, 2020 on page 5). However, the specification itself makes clear that it was already known in the prior art that amino acid positions 49, 104, and 166 were known in the art to be involved in ligand binding (see page 14), thus necessitating further evaluation of the state of the art. In addition, the prior art was already making mutations in positions 49, 104, and 166 of the FR-α in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 62 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62 and 68 recite “the selected host cells recombinantly express and secrete an immunoglobulin molecule”. However, claim 52 already sets forth “the expression and secretion of the polypeptide of interest”. It is not clear how the expression and secretion of an immunoglobulin molecule as recited by claims 62 and 68 relates to the expression and secretion of a polypeptide of interest as recited by claim 52. It is not clear if they are referring to the same thing or different things. It is not clear whether for this embodiment of claims 62 and 68 it is sufficient that a cell expresses and secretes an immunoglobulin molecule or whether the cell further requires the expression and secretion of a “polypeptide of interest” as well.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 58 recites “The process of claim 52, wherein the encoded mutated folate receptor alpha comprises a sequence derived from the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1, said mutated folate receptor alpha sequence comprising at least one substitution in an amino acid position corresponding by amino acid sequence homology to an amino acid position that is selected from positions 49, 104 and 166 of the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1, and wherein the substitution results in a decreased folate binding affinity”. However, this limitation does not require anything beyond that which is already recited by claim 52. The mutated folate receptor alpha of claim 52 is already required to be “derived from the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1” and further have a substitution at an amino acid at a position corresponding to a position selected from 49, 104, and 166 in SEQ ID NO 1, which is satisfied by the limitation that the mutated folate receptor alpha has “at least one substitution in an amino acid position which corresponds by amino acid sequence homology to an amino acid position selected from the group consisting of positions 49, 104 and 166 of the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1”. Claim 52 also already requires that the mutated folate receptor alpha has “decreased folate binding .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52-69 are rejected under 35 U.S.C. 103 as being unpatentable over Assaraf (US 2010/0330572) in view of Van Blokland (Van Blokland et al. (2011) Cytotechnology, 63:371-384) and Shen (Shen et al. (1997) Biochemistry, 36:6157-6163).

Regarding the human FR-α, Assaraf teaches that it comprises SEQ ID NO 1 whose nucleotide positions 26-230 comprises the nucleotide sequence of instant SEQ ID NO 1. In addition, Assaraf further teaches wherein the FR-α is “a functional mutant thereof” which is “a derivative of a folate receptor that is functional in a physiological manner, (i.e. capable of being uptaken by the eukaryotic cell and contributing to the cell’s viability via the cell’s folate metabolism)” ([0026]). Assaraf further teaches that the “mutant form of the folate receptor will comprise one or more amino acid mutation(s), like a substitution, deletion and/or addition” ([0026]).
Assaraf does not teach wherein the mutated FR-α “has decreased folate binding affinity compared to the wild type folate receptor alpha” or wherein the human FR-α is mutated at a position corresponding to position 49 of SEQ ID NO 1.
However, Van Blokland similarly describes a method for the high level production of a protein of interest using selection markers (see abstract). Van Blokland teaches that with a more stringent selection system low-expressing cells will be killed more efficiently, and the expression 
In addition, Shen teaches that FR-α and FR-β are functionally distinct folate receptor isoforms that have opposite stereospecificities for reduced folate coenzymes, with FR-α having a relatively high affinity for the physiologic (6S) diastereoisomer (page 6157, column 2). Shen teaches that FR-α is specific for certain epithelial cells whereas most normal tissues contain very low or moderate levels of FR-β (page 6157, column 2). Shen teaches that mutation of FR-α at position 49 from alanine to leucine resulted in decreased folate 6S binding affinity compared to wild type FR-α and resembled FR-β phenotype (see Figure 2).
It would have been obvious to one of ordinary skill in the art to have modified the mutant FR-α protein of Assaraf to comprise a mutation at amino acid position corresponding to amino acid position 49 of SEQ ID NO 1 to have decreased folate binding affinity compared to the wild type FR-α because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Assaraf and Van Blockland described similar methods for the culturing of cells under stringent selection conditions and whose cell viability is similarly dependent on expression of a selection marker to achieve the common purpose of high levels of protein production. The disclosure from Van Blokland that impairment of the selection marker by mutation increases the stringency of the selection and consequently increases the protein production levels would have motivated one of ordinary skill in the art to have similarly impaired the FR-α by mutation of the ligand binding domain, thereby increasing the stringency of selection in the method of Assaraf. This modification would have advantageously increased the protein production in the cells of Assaraf. It would have been predictable that the resulting mutant 

Regarding claim 53, the embodiment in which the mutation is an amino acid substitution of position 49 in SEQ ID NO 1, or wherein the amino acid substitution is to a leucine at amino acid position of SEQ ID NO 9, which refers to an amino acid sequence that comprises instant SEQ ID NO 13, is addressed above as applied to claim 52.

Regarding claim 54, Assaraf teaches (a) an expression cassette encoding the mutated FR-α and (b) an expression cassette encoding the polypeptide of interest ([0051]). Assaraf teaches that the selectable marker and the polypeptide of interest can be on the same or different vectors [0031].
Assaraf does not teach wherein the method further includes a third expression cassette comprising a polynucleotide encoding dihydrofolate reductase (DHFR) as a selectable marker.
However, Assaraf does teach the simultaneous use of a second selection marker and selecting for cells using G418 ([0060]). Assaraf further teaches that the DHFR/MTX selection system is another known selection system ([0003]). Assaraf teaches wherein the DHFR gene is transfected into cells that lack the DHFR gene and the cells are cultured in medium free of nucleotides and subjected to a gradul increase in the concentrations of the antifolate MTX, a most potent DHFR inhibitor, thereby forcing the cells to produce increased levels of DHFR ([0003]).
It would have been obvious to one of ordinary skill in the art to have further provided the host cell with an expression cassette comprising a polynucleotide encoding DHFR as a selectable marker because it would have merely amounted to a simple combination of known selection methods together for the common purpose of producing high levels of protein production. It would have been entirely predictable that these two selection methods would have been useful for their 

Regarding claim 55, Assaraf teach wherein the host cell is (a) mammalian, (b) rodent, or (c) CHO cell ([0036]). Assaraf further teaches wherein the host cell (d) expresses an endogenous folate receptor ([0014]). Regarding (e), the obviousness of further introducing an expression cassette encoding DHFR as a selectable marker is discussed above as applied to claim 54.

Regarding claim 56, Assaraf teaches (a) an expression cassette encoding the mutated FR-α and (b) an expression cassette encoding the polypeptide of interest ([0051]). Assaraf teaches that the selectable marker and the polypeptide of interest can be on the same or different vectors [0031], as discussed above as applied to claim 54.

Regarding claim 57, the embodiment in which the mutated FR-α comprises (a) and (c) a mutation in the folate binding pocket which results in a decreased folate binding affinity compared to the wild type FR-α is discussed above as applied to claim 52.

Regarding claim 58, the embodiment in which position 49 of SEQ ID NO 1 is mutated to leucine and results in a decreased folate binding affinity is discussed above as applied to claim 52.

Regarding claim 59, Shen further teaches making additional mutated FR-α proteins including chimeric receptors comprising amino acid residues 1-92 of FR-α fused to amino acid residues 93-237 of FR-β (see Figure 3). The substitution of the C-terminus of FR-α for the C-terminus of FR-β constitutes at least one substitution in an amino acid positions selected from 
It would have been obvious to one of ordinary skill in the art to have further modified the receptor to comprise the C-terminus of FR-β instead of the C-terminus of FR-α because it would have merely amounted to a simple combination of known mutations to FR-α according to known methods to yield predictable results. Given that Shen teaches that each of the substitution of amino acid position 49 in FR-α and further the substitution of the C-terminus of FR-α for the C-terminus of FR-β each resulted in decreased affinity for 6S folate, one of ordinary skill in the art could have combined these two known mutations for reducing the affinity of FR-α together and it would have been entirely predictable that the resulting mutant FR-α would have similarly had decreased folate binding affinity.

Regarding claim 60, the embodiment in which the mutated FR-α comprises an alanine to leucine substitution at (i) amino acid position 49 of SEQ ID NO: 1 is discussed above as applied to claim 52.

Regarding claim 61, the teachings of Assaraf are discussed above as applied to claim 52. In addition, Assaraf teaches wherein (a) there are a plurality of such host cell dependent upon folate update, (b) the plurality of host cells are cultured in a selective culture medium comprising folate in limiting concentration, and (c) obtaining at least one host cell expressing the polypeptide of interest ([0060]). Assaraf further teaches wherein clones with the highest level of antibody production are further cultured under low folic acid concentrations to further support and establish antibody overexpression ([0060]).



Regarding claim 63, the embodiment in which position 49 of SEQ ID NO 1 is mutated to leucine and results in a decreased folate binding affinity is discussed above as applied to claim 52.

Regarding claim 64, Assaraf’s teachings regarding the process of selecting at least one host cell according to the steps of claim 64 prior to step (a) is discussed above as applied to claim 61.

Regarding claim 65, Assaraf teaches two rounds of selection ([0060]) as discussed above as applied to claim 64. To the extent that Assaraf does not explicitly teach a further selection cycle, it would have been obvious to one of ordinary skill in the art to have performed a third selection cycle because it would have merely amounted to a simple repetition of a known method of selecting. One would have been motivated to have done so for the same reasons as discussed by Assaraf which is to “further support and establish antibody overexpression”. Accordingly, it would have been predictable that such additional selection cycles would have further enhanced the selection of cells that are high producers of protein.

Regarding claim 66, Assaraf does not explicitly teach “wherein after step c., the cells are cultured in a culture medium comprising a non-limiting concentration of folate and are then again cultured according to step b. and obtained according to step c”.
However, Assaraf’s teaching regarding the use of multiple selection cycles ([0060]) is discussed above as applied to claims 61 and 65. In addition, prior to the culturing of the cells in non-limiting concentration Assaraf teaches culturing the transfectant cells in the presence of non-
It would have been obvious to one of ordinary skill in the art to have cultured the cells in a culture medium comprising a non-limiting concentration of folate after selection to allow the cells to recover and expand as described by Assaraf. One would have been motivated to have allowed the cells to recover and expand under non-limiting concentration of folic acid for the advantage of growing the cells that are high producers of the protein. The obviousness of repeating such selection steps is discussed above as applied to 65.

Regarding claim 67, Assaraf teaches additionally culturing the cells with G418 to select for an additional selectable marker introduced into the host cell ([0060]).

Regarding claim 68, Assaraf teaches wherein (v) the host cells recombinantly express and secrete an immunoglobulin molecule (see [0051]-[0056]). For the purposes of this rejection, this immunoglobulin molecule is interpreted as a polypeptide of interest.

Regarding claim 69, the embodiment in which position 49 of SEQ ID NO 1 is mutated to leucine and results in a decreased folate binding affinity is discussed above as applied to claim 52.

Claims 52, 54-59, 61, 62, and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Assaraf (US 2010/0330572) in view of Van Blokland (Van Blokland et al. (2011) Cytotechnology, 63:371-384) and Shen (Shen et al. (1997) Biochemistry, 36:6157-6163), as applied to claims 52-69 above, and further in view of Ramamoorthy (Ramamoorthy, et al. (2007) Bioinformation, 2(4):157-162).
The teachings of Assaraf, Van Blokland, and Shen are discussed above.

However, Ramamoorthy teaches wherein Ala49, Val104, and Glu166 are important residues in the ligand binding domain of FR-α (page 160, column 1, paragraph 2). Ramamoorthy teaches that across different species position 49 is highly conserved, but position 104 contains neutral, nonpolar amino acids with larger side-chains, and position 166 contains neutral nonpolar amino acid Gly or polar amino acids of various charges (page 160, column 1, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have modified the mutant FR-α protein of Assaraf to comprise a substitution of an amino acid corresponding to amino acid position 104 or 166 of SEQ ID NO 1 because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. The motivation to functionally impair the mutant FR-α of Assaraf in view of Van Blokland thereby increasing the stringency of the selection and enhancing protein production is discussed above as applied the claim 52. The fact that the prior art was already mutating those amino acid positions within FR-α including amino acid position 49 but also other sites within FR-α thereby resulting in decreased affinity of the FR-α for folate in view of Shen is discussed above as applied to claim 52. Amino acid positions 104 and 166 simply refer to additional known amino acid positions within the known ligand binding pocket of FR-α as discussed by Ramamoorthy. Accordingly, one would have been motivated to have similarly mutated the amino acid at either of these positions for the same reasons. Since these amino acid positions were known to be important residues in the ligand binding domain of FR-α, one of ordinary skill in the art would have had a reasonable expectation of success to have impaired the function of FR-α by decreasing the binding affinity of FR-α for folate by mutation at either of these residues thereby increasing the stringency of selection. One would 
	Regarding claims 52, 54-59, 61, 62, and 64-68, these claims are addressed in view of the cited references for the same reasons as discussed above as applied to these claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 16, 2021